             Case 20-34114 Document 1142 Filed in TXSB on 03/04/21 Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION                                                              ENTERED
                                                                                                                  03/04/2021
                                                                     )
    In re:                                                           )   Chapter 11
                                                                     )
    VALARIS PLC, et al.,1                                            )   Case No. 20-34114 (MI)
                                                                     )
                             Debtors.                                )   (Jointly Administered)
                                                                     )
                                                                     )   Re: Docket No. 757

                  ORDER EXTENDING THE EXCLUSIVITY PERIODS
         TO FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF

             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”) (a) extending the Debtors’ Filing

Exclusivity Period through and including April 16, 2021 and (b) extending the Debtors’

Solicitation Exclusivity Period through and including June 15, 2021, all as more fully set forth in

the Motion; and upon the First Day Declaration; and this Court having jurisdiction over this matter

pursuant to 28 U.S.C. § 1334; and this Court having found that this is a core proceeding pursuant

to 28 U.S.C. § 157(b) and that this Court may enter a final order consistent with Article III of the

United States Constitution; and this Court having found that venue of this proceeding and the

Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having

found that the relief requested in the Motion is in the best interests of the Debtors’ estates, their

creditors, and other parties in interest; and this Court having found that the Debtors’ notice of

the Motion and opportunity for a hearing on the Motion were appropriate under the circumstances


1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      claims and noticing agent at http://cases.stretto.com/Valaris. The location of Debtor Ensco Incorporated’s
      principal place of business and the Debtors’ service address in these chapter 11 cases is 5847 San Felipe Street,
      Suite 3300, Houston, Texas 77057.
2
      Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
       Case 20-34114 Document 1142 Filed in TXSB on 03/04/21 Page 2 of 3




and no other notice need be provided; and this Court having reviewed the Motion and having heard

the statements in support of the relief requested therein at a hearing before this Court, if any

(the “Hearing”); and this Court having determined that the legal and factual bases set forth in

the Motion and at the Hearing establish just cause for the relief granted herein; and upon all of the

proceedings had before this Court; and after due deliberation and sufficient cause appearing

therefor, it is HEREBY ORDERED THAT:

       1.      The Debtors’ exclusive period to file a chapter 11 plan for each Debtor is extended

through and including April 16, 2021.

       2.      The Debtors’ exclusive period to solicit acceptances of a chapter 11 plan for each

Debtor is extended through and including June 15, 2021.

       3.      Entry of this Order is without prejudice to the Debtors’ right to seek from this Court

such additional and further extensions of the Exclusivity Periods within which to file and solicit

acceptance of a chapter 11 plan as may be necessary or appropriate.

       4.      Notice of the Motion as provided therein shall be deemed good and sufficient notice

of the Motion and the requirements of the Bankruptcy Local Rules for the Southern District of

Texas are satisfied by such notice.

       5.      The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

       6.      All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

       7.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.




                                                 2
       Case 20-34114 Document 1142 Filed in TXSB on 03/04/21 Page 3 of 3




       8.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

 Houston, Texas
Signed: March
        October04,
                17,2021
                    2018
 Dated: ___________, 2020
                                                     MARVIN ISGUR
                                                       ____________________________________
                                                     UNITED STATES BANKRUPTCY JUDGE
                                                                     Marvin Isgur
                                                           United States Bankruptcy Judge




                                                 3
